Per Curiam.
Possession, whether of goods or land, is a sufficient title to maintain trespass against a wrong-doer; and the plaintiffs below were in actual possession of the furniture at the time of the levy. Carskadden, who had been the owner of it, made a bill of sale of it to the plaintiffs, delivering it to them along with possession of the house’ in which it was when he surrendered his lease to them. The plaintiffs locked up the house, with the furniture in it, and kept the key; and on this footing matters remained till the defendants broke open the door, and seized the property on two executions against Carskadden. Previous to all this, Carskadden had made a general assignment to Church, in trust for his creditors ; but Church, to relieve himself as Carskadden’s surety for the rent, had acceded to the bill of sale to the plaintiffs, and it may thus have passed the property as well as the possession. It certainly would have done so before the act which, for the first time, gave the creditors a vested interest in the execution of such a trust. But who was to.contest the validity of it? Certainly not the defendants, but the general creditors. Even if the bill of sale was void, the ownership was still in Church; and that it was not in Carskadden was enough to make the defendants trespassers, and liable to the value, of the property. The exception to the direction, therefore, is not sustained.
• As the exceptions to evidence involve no general principle, it is enough to say they are utterly unfounded.
Judgment, affirmed.